— Appeal by defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered April 3, 1981, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing concurrent sentences of imprisonment of 20 years to life and 12V2 to 25 years, respectively. Judgment modified, on the law, by reducing the minimum period of incarceration imposed upon the conviction of attempted murder in the second degree to eight and one-third years. As so modified, judgment affirmed. The trial court erroneously imposed a minimum sentence of 121/2 years’ imprisonment upon the defendant’s conviction of attempted murder. The minimum sentence under the circumstances herein is eight and one-third years (see Penal Law, § 70.02, subd 4, as it read prior to amdt by L 1980, ch 233, § 2). We have examined defendant’s other contentions and find them to be without merit. Mollen, P. J., Gulotta, Brown and Niehoff, JJ., concur.